Title: From George Washington to Richard Peters, 21 August 1781
From: Washington, George
To: Peters, Richard,Morris, Robert


                        
                            Gentlemen
                            Head Quarters Kings Ferry Augst 21 1781
                        
                        I have devoted the first moment of my time which I could command (while the Troops are halted for the french
                            Army at this place) to give my sentiments unreservedly on the several matters contained in your favor of the 13th
                            Inst.—this I will attempt to do, with all that frankness, & sincerity, which from your own candor in your
                            communications, you have a right to expect, and for doing which with the greatest freedom, the importance of the Subject
                            will be my apology—Persuaded that we are influenced by the same motives, & anxious in the pursuit of the same
                            object; I am only unhappy, that I should be forced to dissent in a single instance, from the opinion of those, for whose
                            judgment & ability I have the highest defference, respecting the surest & best mode for attaining that
                            object.
                        But being at the same time, fully sensible of the necessity of prosecuting the War with as much vigor as our
                            circumstances will admit, and of using the strictest oeconomy in the prosecution of it—Upon these very principles, I beg
                            leave to give it as my opinion, that a reduction of the number of Officers and Men as fixed by the last arrangement, or any
                            material alteration of the establishment of the Army for the next Campaign, would not in the present situation of affairs
                            be expedient for the following reasons.
                        In the first place, because, the Enemy must resolve to prosecute the War, or be disposed to make a Peace; in
                            either of which cases, a respectable Army in the field on our part, will, I conceive, more than compensate the expences of
                            it; and will eventually be the best and most oeconomical system of policy we can possibly act upon. For should the Enemy
                            still be determined to carry on the War with obstinacy, not only policy, but even necessity would urge us to keep up a
                            superior Army as the surest and only means of forcing them to a Peace and freeing us from the calamities &
                            expences of the War, as it is evident from many circumstances that they have relied more for success, on our want of
                            exertions, than upon their own Military prowess or resources, & that this has been one principal inducement of
                            their persevering hitherto—But on the other hand, should they be inclined to a Pacification, a powerfull & well
                            appointed Army would both enable us to dictate our own terms at the Negociation & hasten the completion of
                            it.
                        In addition to this, whoever considers how much more expensive & less servicable Militia are than
                            Continental Troops—how heavy & repeated a burden on the public their Bounties are, when they are hired—when
                            Drafted, how disagreeable & frequently distressing for them to be torn from their families to a life with which
                            they are totally unacquainted—how precarious & uncertain the aid is, which may be expected from them in such
                            cases—What glorious opportunities have been lost by us—& what almost ruinous advantages have been taken by the
                            Enemy, in the times of our weakness, for want of a permanent force in the field; will I am persuaded, be convinced, that we
                            ought to have constantly such an army as is sufficient to operate against the Enemy, & supercede the necessity
                            of calling forth the Militia except on the most extraordinary occasions.
                        I will also beg leave to remind you, Gentlemen, of the great reduction of the number of Regts on the
                            Continental Establishment, viz. from 116 to 50 since the year 1777, and to observe, in consequence that, in my opinion, we
                            do not find the Enemy so much exhausted, or their strength so debilitated as to warrant any farther diminution of our
                            established force—by one of the late intercepted Letters from Ld George Germain, it appears the Enemy considered the
                            number of Men in their Provincial Corps only, greater than the whole number of Men in the service of the Continent, since
                            which time, the reinforcements that have arrived from Europe, amount, by the best accounts I have been able to obtain, to
                            at least 4000 Men.
                        That the States are able, by proper exertions, to furnish the number of men required by the last Arrangement
                            of the Army, may I think, rationally be supposed; as the population in many of them have rather encreased than diminished
                            since the commencement of the War; and as the greater part of them do actually, when called upon in an immergency, give a
                            sufficient number of Men for services of short duration, to compleat their Continental Regts—that the Country abounds with
                            supplies of all kinds is acknowledged from all quarters—Whether the men can be obtained, or the Resources drawn forth is
                            more than I will presume with certainty, to determine—but one thing is certain, that it is idle to contend against great
                            odds, when we have it in our power, to do it upon equal, or even advantageous terms.
                        There are also several Arguments, which I omit to enforce, that might be adduced particularly to prove the
                            impropriety of reducing the Number of Officers, or making any considerable alteration in the systems; such as our having
                            found by experience, that the proportion of Officers is not too great for the number of Men—that the same or a greater
                            proportion has been esteemed necessary in other more antient services—and that the full complement is more indispensably
                            requisite in ours, because there are a larger number of Levies & Recruits to train & discipline annually
                            than are to be found in the Regts of other Nations; and because a greater number of Officers are taken from the Line to
                            perform the duties of the Staff than in most other Services—It is likewise an established fact, that every alteration in
                            the Military System or change in the Arrangements, unless founded in the most obvious principles of utility is attended
                            with uneasiness among the Officers, confusion with regard to the disposition of the Men, and frequently with
                            irregularities & disagreeable consequences before it can be carried compleatly into execution. Perfect Order
                            throughout the whole Army, has but just been restored since the last Arrangement took place. Another innovation, in the
                            present situation might be more Mischeivous in its effect.
                        Thus I have, Gentlemen, from a desire of faithfully performing my duty, from the experience (of whatever
                            degree it is) which I have acquired in the service of my Country, and from the knowledge I have of the present state of
                            the Army, given my sentiments on the first of your queries, which likewise involves the Ansr to the second. With regard to
                            the third, I am of opinion, that the Recruits ought if possible to be engaged for the War or three Years; but if this
                            cannot be done that the Community district, or Class, furnishing a man, for a shorter term of service, ought to be
                            compellable to have him replaced by the period, when his time of service expires—and that funds ought to be established
                            (if practicable) for recruiting the Men engaged for short services while they continue with the Army, as it is found by
                            experience, they may be inlisted with more facility, & less expence than under any other circumstances. With
                            respect to the 4th, 5th & 6th queries, I am in doubt, whether any alteration can be made on those subjects which
                            shall tend essentially (all things considered) to the publick Good. I have the honor to be &c.

                    